DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-10, drawn to a vital sign measurement device, classified in A61B 5/00.
II. Claims 11-19, drawn to a vital sign measurement device with the introduction of neural networks, search tree-based decision making, and deep learning modules, classified in A61B 5/7264.
III. Claims 20-21, drawn to a vital sign measurement device embedded in specific items, classified in A61B 5/6802.

The inventions are independent or distinct, each from the other because:
Inventions I, II, and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as vital sign measurement with the introduction of neural networks, search tree-based decision making, and deep learning modules.  Subcombination III is drawn towards the embedding of a vital sign measurement device in specific items.  See MPEP § 806.05(d).

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

Each of subcombinations I-III contain structural and/or functional features that are unique and differ in design and/or mode of operation.  Therefore, an added burden in their consideration and/or search efforts would result if a Restriction Requirement were not made.
 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Eric L. Lane (Reg No. 56,399) on 08/16/2022 a provisional election was made without traverse to prosecute the invention of subcombination I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stivoric et al. (US PGPUB 2008/0171919) in view Tran (US PGPUB 2015/0269825).

As per Claim 1, Stivoric et al. teach a device for measuring vital signs (P0067), comprising: a housing (Fig 34 Element 805 and P0181) having a sticky surface on its back side for affixing to an object (P0181); an electronic circuit within the housing (P0071, 0073), the electronic circuit measuring and recording vital signs data when activated (P0067, 0073, 0181); wherein the vital signs data comprise one or more of: body temperature, heart rate, blood pressure, and blood oxygenation level (P0067, 0181).

Stivoric et al. fail to teach having a pressable button on its front side.
However, Tran teaches a patient monitoring appliance in which a plurality of push-button switches are located on the front section of the housing (P0048, 0225).
Stivoric et al. and Tran are analogous art because they both disclose systems for tracking vital signs.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vital sign measuring device (as taught by Stivoric et al.) with frontally-located push buttons (as taught by Tran) in order to provide a human-machine interface (Tran P0048).

As per Claim 2, Stivoric et al. in the combination outlined above further teach the device of claim 1 (as described above) wherein the housing is in the shape of a round (As shown in Fig 34) or pill-shaped button.

As per Claim 3, Stivoric et al. in the combination outlined above further teach the device of claim 1 (as described above) further comprising an artificial intelligence unit (P0218, 0224).

As per Claim 4, Stivoric et al. in the combination outlined above further teach the device of claim 1 (as described above) wherein the electronic circuit is activated by pressing or touching and holding the button (P0010, 0077, 0114).

As per Claim 5, Stivoric et al. in the combination outlined above further teach the device of claim 3 (as described above) further comprising a button battery within the housing (P0121, 0128, 0160).

As per Claim 6, Stivoric et al. in the combination outlined above further teach the device of claim 1 (as described above) further comprising a temperature-sensing microchip for body temperature measurement within the housing (P0067, 0095, 0147).

As per Claim 7, the combination of Stivoric et al. and Tran outlined above further teaches the device of claim 1 (as described above) further comprising an optical electrical system (Stivoric et al. Table I and P0180) for heart rate (Stivoric et al. P0067), blood pressure (Stivoric et al. P0067), and blood oxygenation measurement (Tran P0045).

As per Claim 8, Stivoric et al. in the combination outlined above further teach the device of claim 1 (as described above) further comprising wireless capability to communicate the vital signs data to an external device (P0074, 0076).

As per Claim 9, Stivoric et al. in the combination outlined above further teach the device of claim 1 (as described above) further comprising a geolocation system (P0066, 0070).

As per Claim 10, Stivoric et al. in the combination outlined above further teach the device of claim 1 (as described above) wherein the electronic circuit works in conjunction with a web-based application (P0066) and a mobile application for a mobile device (P0076).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Panneer Selvam et al. (US PGPUB 2022/0160298) disclose a smart wearable which includes a band for securing the smart wearable to the arm of the individual, a housing attached to the band, the housing having a top, an opposite bottom and side surfaces, a processor disposed within the housing, a display at the top of the housing and operatively connected to the processor, a wireless transceiver disposed within the housing and operatively connected to the processor, an accelerometer disposed within the housing and operatively connected to the processor, a microphone disposed within the housing and operatively connected to the processor, a heart rate sensor for measuring heart rate of the individual, the heart rate sensor operatively connected to the processor and positioned at the bottom of the housing, and an optical sensor operatively connected to the processor, the optical sensor configured for detecting oxygen saturation within blood of the individual when the individual presses a finger against the optical sensor.
Martinez (US PGPUB 2020/0113452) discloses A biomonitor having various functionality for actively monitoring certain vital signs and wellness data. The biomonitor is adapted to compare the wellness data to programmed and/or determined thresholds and call 911 if such wellness data indicates a medical emergency.
Goldstein et al. (US PGPUB 2017/0296054) disclose a monitor and monitoring system suitable for attachment to the skin of a mammal, including a human. The monitor and monitoring system are designed for continuous wireless real-time measurement of physiological signals and transmission of the measurements through the cloud to a remote computer or mobile device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685